Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended: September 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52120 R&R Acquisition VI, Inc. (Exact name of small business issuer as specified in its charter) Delaware 56-2590442 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 47 School AvenueChatham, NJ 07928(Address of principal executive offices) 973-635-4047 (Issuer's telephone number) (Former name, former address and former fiscal year,if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ]. State the number of shares outstanding of issuers common equity as of the last practicable date: As of October 24, 2007, there were 2,500,000 shares of common stock outstanding. Transactional Small Business Disclosure Format (Check One): Yes [ ] No [X] Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ]. R&R Acquisition VI, Inc. (A Development Stage Company) - INDEX - PART I - FINANCIAL INFORMATION Page ITEM 1. FINANCIAL STATEMENTS Condensed Balance Sheet as of September 30, 2007 (unaudited) 2 Condensed Statements of Operations for the Three Months Ended September 30, 2007 and September 30, 2006 and the period from June 2, 2006 (Date of Inception) to September 30, 2007 (unaudited) 3 Condensed Statement of Changes in Stockholders Equity (Deficit) for the period from June 2, 2006 (Date of Inception) to September 30, 2007 (unaudited) 4 Condensed Statements of Cash Flows for the Three Months Ended September 30, 2007 and September 30, 2006 and the period from June 2, 2006 (Date of Inception) to September 30, 2007 (unaudited) 5 NOTES TO CONDENSED FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 9 PLAN OF OPERATION ITEM 3. CONTROLS AND PROCEDURES 11 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 11 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 11 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 11 ITEM 4. SUBMISSION OF MATTER TO A VOTE OF SECURITY HOLDERS 11 ITEM 5. OTHER INFORMATION 11 ITEM 6. EXHIBITS 12 SIGNATURES 13 FORWARD-LOOKING STATEMENTS Certain statements made in this Quarterly Report on Form 10-QSB are forward-looking statements regarding the plans and objectives of management for future operations and market trends and expectations. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. Our plans and objectives are based, in part, on assumptions involving the continued expansion of our business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. Although we believe that our assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives and plans will be achieved. We undertake no obligation to revise or update publicly any forward-looking statements for any reason. The terms we, our, us, or any derivative thereof, as used herein refer to R&R Acquisition VI, Inc. 1 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS: R&R Acquisition VI, Inc. (A Development Stage Company)CONDENSED BALANCE SHEET September 30, 2007(unaudited) ASSETS Current Assets Cash and cash equivalents (TOTAL ASSETS) $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accrued expenses $ TOTAL CURRENT LIABILITIES Commitments and Contingencies - STOCKHOLDERS' DEFICIT Preferred stock, $.0001 par value; 10,000,000 shares authorized, none issued and outstanding - Common stock, $.0001 par value; 75,000,000 shares authorized, 2,500,000 issued and outstanding Additional paid-in capital Deficit accumulated during the development period ) TOTAL STOCKHOLDERS' DEFICIT ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ The accompanying notes are an integral part of these unaudited condensed financial statements. 2 R&R Acquisition VI, Inc. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (unaudited) For the period from Three Months Ended Three Months Ended June 2, 2006 September 30, September 30, 2006 (Date of Inception) to September 30, 2007 Expenses Professional fees $ $ $ Printing and filing fees Total operating expenses Interest Income 16 10 81 Net Loss $ ) $ ) $ ) Weighted average number of common shares Net loss per share: basic and diluted common share $ ) $ ) The accompanying notes are an integral part of these unaudited condensed financial statements. 3 R&R Acquisition VI, Inc. (A Development Stage Company) CONDENSED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) Deficit Accumulated Common Stock Additional During the Total Paid-in Development Stockholders' Shares Amount Capital Stage Equity (Deficit) Balance at June 2, 2006 (inception) - $ - $ - $ - $ - Common shares issued - - Contributed Capital - - - Net loss - - - ) ) Balance at June 30, 2006 (Audited) ) Contributed Capital - - - Net loss - - - ) ) Balance at June 30, 2007 (Audited) ) Net loss - - - ) ) Balance at September 30, 2007 (unaudited) $ $ $ ) $ ) The accompanying notes are an integral part of these unaudited condensed financial statements. 4 R&R Acquisition VI, Inc. (A Development Stage Company)CONDENSED STATEMENTS OF CASH FLOWS (unaudited) For the period from June 2, 2006 Three Months Three Months (Date of Ended Ended Inception) September 30, September 30, to September 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Changes in operating assets and liabilities (Decrease) increase in accrued expenses ) ) NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock - - Contributed captial - - NET CASH PROVIDED BY FINANCING ACTIVITIES - - NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION Interest paid $ - $ - $ - Income taxes $ - $ - $ - The accompanying notes are an integral part of these unaudited condensed financial statements. 5 R&R Acquisition VI, Inc. (A Development Stage Company)NOTES TO CONDENSED FINANCIAL STATEMENTSSeptember 30, 2007(unaudited) NOTE 1  Organization, Business and Operations R&R ACQUISITION VI, INC. (the "Company") was incorporated in Delaware with the objective to acquire, or merge with, an operating business. On June 2, 2006, the Company sold 2,500,000 shares of common stock for $250. As of September 30, 2007, the Company had not yet commenced any operations. The Company, based on proposed business activities, is a "blank check" company. The Securities and Exchange Commission defines such a Company as a development stage company that has no specific business plan or purpose, or has indicated that its business plan is to engage in a merger or acquisition with an unidentified company or companies, or other entity or person; and is issued penny stock, as defined in Rule 3a 51-1 under the Securities Exchange Act of 1934, as amended. Many states have enacted statutes, rules and regulations limiting the sale of securities of "blank check" companies in their respective jurisdictions. Management does not intend to undertake any efforts to cause a market to develop in its securities, either debt or equity, until the Company concludes a business combination. The Company was organized as a vehicle to investigate and, if such investigation warrants, acquire a target company or business seeking the perceived advantages of being a publicly held corporation. The Companys principal business objective for the next 12 months and beyond such time will be to achieve long-term growth potential through a combination with an operating business. The Company will not restrict its potential candidate target companies to any specific business, industry or geographical location and, thus, may acquire any type of business. The analysis of new business opportunities will be undertaken by or under the supervision of the officers and directors of the Company. NOTE 2 - Basis of Presentation The condensed financial statements have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the accompanying condensed financial statements include all adjustments (consisting of normal, recurring adjustments) necessary to make the Company's financial position, results of operations and cash flows not misleading as of September 30, 2007. The results of operations for the three months ended September 30, 2007, are not necessarily indicative of the results of operations for the full year or any other interim period. These financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company's Annual Report on Form 10-KSB for the year ended June 30, 2007. NOTE 3  Summary of Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Fair Value of Financial Instruments - Pursuant to SFAS No. 107, "Disclosures About Fair Value of Financial Instruments," we are required to estimate the fair value of all financial instruments included on our balance sheet as of September 30, 2007. We consider the carrying value of accrued expenses in the financial statements to approximate their face value. Statements of Cash Flows - For purposes of the statements of cash flows we consider all highly liquid investments purchased with a remaining maturity of three months or less to be cash equivalents. 6 R&R Acquisition VI, Inc.(A Development Stage Company)NOTES TO CONDENSED FINANCIAL STATEMENTS September 30, 2007(unaudited) NOTE 4  Income Taxes Income taxes are accounted for in accordance with SFAS No. 109, Accounting for Income Taxes. SFAS No. 109 requires the recognition of deferred tax assets and liabilities to reflect the future tax consequences of events that have been recognized in the Company's financial statements or tax returns. Measurement of the deferred items is based on enacted tax laws. In the event the future consequences of differences between financial reporting bases and tax bases of the Company's assets and liabilities result in a deferred tax asset, SFAS No. 109 requires an evaluation of the probability of being able to realize the future benefits indicated by such assets. A valuation allowance related to a deferred tax asset is recorded when it is more likely than not that some or the entire deferred tax asset will not be realized. At September 30, 2007, the Company has a net operating loss carry forward of approximately $53,453 which will expire in 2026. Based on the fact that the Company has not generated revenues since inception, the deferred tax asset of approximately $21,300 has been offset by a full valuation allowance. Period From June 2, 2006 (inception) to September 30, Statutory federal tax rate 34 % Tax benefit computed at statutory rate $ (18,200 ) State income tax benefit, net of federal effect (3,100 ) Change in valuation allowance Other temporary differences Total $ - NOTE 5  New Accounting Pronouncements In February 2007, The Financial Accounting Standards Board (the FASB) issued Statement of Financial Accounting Standards No. 159 "The Fair Value Option for Financial Assets and Financial Liabilities" (SFAS No. 159). SFAS No. 159 permits entities to choose, at specified election dates, to measure eligible items at fair value (the "fair value option"). A business entity shall report unrealized gains and losses on items for which the fair value option has been elected in earnings at each subsequent reporting date. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. SFAS No. 159 is effective as of the beginning of an entity's first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provisions of SFAS No. 157, "Fair Value Measurements" (SFAS No. 157). Management believes SFAS No. 159 will not have a material impact on our financial statements once adopted. In September 2006, the SEC issued Staff Accounting Bulletin No. 108, Considering the Effects of Prior Year Misstatements when quantifying Misstatements in Current Year Financial Statements ("SAB 108"). SAB 108 requires companies to evaluate the materiality of identified unadjusted errors on each financial statement and related financial statement disclosure using both the rollover approach and the iron curtain approach, as those terms are defined in SAB 108. The rollover approach quantifies misstatements based on the amount of the error in the current year financial statement, whereas the iron curtain approach quantifies misstatements based on the effects of correcting the misstatement existing in the balance sheet at the end of the current year, irrespective of the misstatement's year(s) of origin. Financial statements would require adjustment when either approach results in quantifying a misstatement that is material. Correcting prior year financial statements for immaterial errors would not require previously filed reports to be amended. If a company determines that an adjustment to prior year financial statements is required upon adoption of SAB 108 and does not elect to restate its previous financial statements, then it must recognize the cumulative effect of applying SAB 108 in fiscal 2006 beginning balances of the affected assets and liabilities with a corresponding adjustment to the fiscal 2006 opening balance 7 R&R Acquisition VI, Inc.(A Development Stage Company)NOTES TO CONDENSED FINANCIAL STATEMENTS September 30, 2007(unaudited) NOTE 5  New Accounting Pronouncements (continued): in retained earnings. SAB 108 is effective for interim periods of the first fiscal year ending after November 15, 2006. The adoption of SAB 108 did not have an impact on our financial statements. In September 2006, the FASB issued SFAS No. 157. SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements, the board having previously concluded in those accounting pronouncements that fair value is a relevant measurement attribute.
